O’Brien, J. :
The facts and questions of law here involved are fully stated in the opinion upon the former appeal (87 Hun, 398), and it is, therefore, unnecessary to restate them.. The judgment here is assailed for errors claimed to have been made in rulings upon evidence and in *386the charge of the judge. Upon the part of the plaintiff, the disputed questipns as to whether the employment was by the week or year, and as to whether his contract was assumed by the defendant,, were sought to be supported by declarations of Bliss, with whom the contract was originally made, and who, subsequently, entered into partnership with the defendant.
The important issue was as to whether the plaintiff’s Was a weekly or a yearly hiring. To. support his contention he-was permitted, over objection, to introduce the evidence of other employees that .they were employed by the year. In addition, the court was asked to charge the jury “ that the fact that the plaintiff remained in the employment ,of Charles E. Bliss & Co. after June 1, 1892 (the date of the formation of the partnership), at the same wages,, raises. no presumption that the firm had employed him -to ITay 1, 1893 ” ¡(the date when his contract with- Bliss was to expire)—■ which request was refused. As these two rulings were erroneous, the. judgment must be reversed and a new trial ordered, with costs to the appellant to abide the event.
Van Br'únt, P. J., Barrett, Rumsey and Ingraham, JJ., concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide event: ....